141 U.S. 696 (1891)
SINGER MANUFACTURING COMPANY
v.
WRIGHT.
No. 13.
Supreme Court of United States.
Argued April 14, 1891.
Decided December 7, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF GEORGIA.
*698 Mr. Clifford Anderson for the motion, and for the appellees.
Mr. Grosvenor P. Lowrey and Mr. George Hillyer (with whom was Mr. Joseph S. Auerbach on the brief) opposing, and for the appellant.
*699 MR. JUSTICE FIELD, after stating the case, delivered the opinion of the court.
We are relieved from a consideration of the interesting questions presented as to the validity of the legislation of Georgia, levying a license tax upon dealers in sewing machines, arising *700 from the alleged discrimination made between retail dealers who are individuals and retail dealers who are companies, or wholesale dealers in such machines, where the tax required has not been paid by the manufacturing companies, as the taxes, to enjoin the collection of which this suit was instituted, have been paid by the complainant since the decree dismissing the bill was entered. This appears from the certificate of the comptroller general and the representation of the attorney general of the State, accompanied by copies of the writs of execution on which they were collected, with the receipts of the sheriff endorsed thereon. The taxes being paid, the further prosecution of this suit to enjoin their collection would present only a moot question, upon which we have neither the right nor the inclination to express an opinion.
This subject was considered somewhat at length in Little v. Bowers, 134 U.S. 547. The payment of the taxes was, it is true, made under protest, the complainant declaring at the time that they were illegal, and that it was not liable for them; that the payment was made under compulsion of the writs; and that it intended to demand, sue for and recover back the amounts paid. If this enforced collection and protest were sufficient to preserve to the complainant the right to proceed for the restitution of the money, upon proof of the illegality of the taxes, such redress must be sought in an action at law. It does not continue in existence the equitable remedy by injunction which was sought in the present suit. The equitable ground for the relief prayed ceased with the payment of the taxes.
The appeal must therefore be dismissed; and it is so ordered.